TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00199-CV


J.Q. Adams American Legion Post 223, Appellant

v.

Barbara Gallimore, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 187,337-B, HONORABLE RICK MORRIS, JUDGE PRESIDING





	The parties have notified this Court that they have settled their dispute and will not
pursue the appeal any further.  We therefore dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).


  
					Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Court's Motion
Filed:   May 23, 2002
Do Not Publish